
	

113 HR 1534 IH: Port Security Grant Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1534
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend section 70107 of title 46, United States Code,
		  to authorize appropriations for the port security grant program through
		  2017.
	
	
		1.Short titleThis Act may be cited as the
			 Port Security Grant Act of
			 2013.
		2.Port security
			 grant programSection 70107(l)
			 of title 46, United States Code, is amended by striking 2013 and
			 inserting 2017.
		
